PER CURIAM.
Robert H. Campbell, the appellant, filed a Complaint for Declaratory Judgment and Injunctive Relief in the Circuit Court for Anne Arundel County against the Maryland Real Estate Appraisers Commission, the appellee. Appellee filed a preliminary motion on the ground of improper venue. After a hearing on that motion, the court agreed with appellee. An appeal was filed to the Court of Special Appeals, but before any consideration of the case by the intermediate appellate court, we issued a writ of certiorari on our own motion, 331 Md. 178, 626 A.2d 967.
After oral argument of the appeal, the appellee conceded that the venue in the subject action or any other action filed by the appellant against the appellee lies in Anne Arundel County. Accordingly, we shall vacate the judgment entered by the Circuit Court for Anne Arundel County on January 7, 1993, and remand the case for further proceedings.

JUDGMENT VACATED; CASE REMANDED TO THE CIRCUIT COURT FOR ANNE ARUNDEL COUNTY FOR FURTHER PROCEEDINGS; COSTS TO BE PAID BY THE APPELLEE.